      Case 2:18-cr-00047-LGW-BWC Document 44 Filed 12/28/18 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )        CASE NUMBER: 2:18-CR-00047
                                              )
MAKEDA ATKINSON,                              )
    Defendant                                 )
                                              )


                      DEFENDANT MAKEDA ATKINSON’S
             MOTION TO DISMISS COUNT THREE OF THE INDICTMENT

       COMES NOW, MAKEDA ATKINSON, Defendant, by and through his counsel of

record, and moves the Court pursuant to Federal Rule of Criminal Procedure 12(b)(3)(B)(iii) and

(v) for an Order dismissing Count 3 of the indictment in this matter as it is defective by failing to

properly allege an offense.

                                                  1.

       Mr. Atkinson is currently charged in a six-count indictment with: conspiracy to possess

with intent to distribute and to distribute controlled substances (21 U.S.C. § 846); distribution of

a controlled substance (Fentanyl and Hydromorphone) (21 U.S.C. § 841(a)(1); distribution of a

controlled substance (Hydromorphone and Fentanyl) resulting in death (21 U.S.C. § 841(a)(1);

distribution of a controlled substance (Fentanyl and Cocaine) (21 U.S.C. § 841(a)(1); distribution

of a controlled substance (Hydromorphone and Fentanyl) (21 U.S.C. § 841(a)(1); and

distribution of a controlled substance (Cocaine) (21 U.S.C. § 841(a)(1).

                                                  2.

       In Count 3 of the indictment, Mr. Atkinson is charged with distribution of a controlled

substance resulting in a death in violation of 21 U.S.C. § 841(b)(1)(C ). The government’s
      Case 2:18-cr-00047-LGW-BWC Document 44 Filed 12/28/18 Page 2 of 5



disclosure materials contain, among other things, an autopsy report providing the conclusion that

the cause of death is due to “acute fentanyl and acetyl fentanyl toxicity”.

                                                 3.

       In Burrage v. United States, 134 S.Ct. 881(2014), the Supreme Court held that the “death

or serious bodily injury” sentencing enhancement “is an element that must be submitted to the

jury and found beyond a reasonable doubt,” Id. at 887, relying on Alleyne v. United States, 133

S.Ct. 2151(2013), holding that “any fact that increases the mandatory minimum is an ‘element’

that must be submitted to the jury” and “found beyond a reasonable doubt.” Id. at 2155, 2163.

In order for the penalty enhancement under § 841(b)(1)(C ) to apply to the defendant, the use of

the drug distributed must be a but-for cause of the death. Burrage, supra.

                                                 4.

       In Burrage, the government charged the “death results” enhancement in the indictment

and submitted the fact to the jury (thought at the time it didn’t have to). The indictment alleged

that Burrage distributed heroin in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C ), and

that death resulted from the use of that heroin, subjecting Burrage to the 20-year mandatory

minimum. Banka, a long time drug user, died after an extended binge, as part of which he

purchased heroin from Burrage and injected it. Multiple drugs were present in his system at the

time of death, including heroin, codeine, alprazolam clonazepam, and oxycodone. Burrage,

supra. Two medical experts testified at trial that the heroin was a “contributing” factor in

Banka’s death, but neither could say whether he would have lived had he not taken the heroin.

Id. at 885-86. In other words, there was no evidence that Banka’s heroin use was a but-for cause

of his death. Id. at 892.
      Case 2:18-cr-00047-LGW-BWC Document 44 Filed 12/28/18 Page 3 of 5



                                                  5.

       Burrage moved for judgment of acquittal, arguing that Banka’s death did not “result

from” the heroin use because there was not evidence that the heroin was a but-for cause of death.

Id. at 886. The trial judge denied the motion, and instructed the jury that the government was

required to prove “that the heroin distributed by the Defendant was a contributing cause of the

death.” Id. Burrage was convicted and sentence to the 20-year statutory minimum. The Court

of Appeals affirmed, holding that the contributing-cause instruction was proper.

                                                  6.

       Certiorari was granted to answer the question of whether a defendant may be convicted

when the use of the controlled substance was a “contributing cause” of the death. Id. The Court

construed the phrase “results from” to decide “whether the mandatory-minimum provision

applies when use of a covered drug supplied by the defendant contributes to, but is not a but-for

cause of, the victim’s death or injury.” Id. at 885. Giving the phrase its ordinary meaning,

“results from” imposes “a requirement of actual causality,” that is, a “but-for requirement”. Id.

at 887-888. As an example of but-for cause, “if poison is administered to a man debilitated by

multiple diseases, it is a but-for cause of his death even if those diseases played a part in his

demise, so long as, without the incremental affect of the poison, he would have lived.” Id. at

888. “The language Congress enacted requires death to ‘result from’ use of the unlawfully

distributed drug, not from a combination of factors to which drug use merely contributed.” Id. at

89`. “[A]t least where use of the drug distributed by the defendant is not an independently

sufficient cause of the victim’s death or serious bodily injury, a defendant cannot be liable under

the penalty enhancement provision of 21 U.S.C. § 841(b)(1)(C ) unless such use is a but-for

cause of the death or injury.” Id.
      Case 2:18-cr-00047-LGW-BWC Document 44 Filed 12/28/18 Page 4 of 5




                                                  7.

       Mr. Atkinson contends that the government’s failure to charge this element in Count 3 of

the indictment would be misleading and confusing to the jury and could result in the jury

returning a verdict without the appropriate consideration of that requirement. While normally

the allegations in the language of the statute are sufficient, here, as a result of the subsequent

holding of the Court in Burrage, and without the statute having been amended, the but-for

language should be required to be contained in the charging indictment so the jury can make an

appropriate determination as to the element.

       WHEREFORE, Mr. Atkinson respectfully prays that this Court issue an Order dismissing

Count 3 of the above-captioned indictment for failure to properly alleged an offense in violation

of Federal Rule of Criminal Procedure 12(b)(3)(B)(iii) and (v). Mr. Atkinson respectfully

requests that this Court’s Order strike Court 3 from the indictment, and for such other and further

relief as this Court may deem just and proper.

       Respectfully submitted, this 28th day of December, 2018.


                                                       /s/ John J. Ossick, Jr.
                                                       Georgia Bar Number 555150
                                                       JOHN J. OSSICK, JR., P.C.
                                                       Post Office Box 1087
                                                       Kingsland, Georgia 31548
                                                       Telephone: 912-729-5864
                                                       Facsimile: 912-729-2230
                                                       E-mail: ossick@tds.net
      Case 2:18-cr-00047-LGW-BWC Document 44 Filed 12/28/18 Page 5 of 5




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION

UNITED STATES OF AMERICA                       )
                                               )
        v.                                     )        CASE NUMBER: 2:18-CR-00047
                                               )
MAKEDA ATKINSON,                               )
    Defendant                                  )
                                               )

                                  CERTIFICATE OF SERVICE


        This is to certify that I have this day served all parties in this case in accordance with the

directives from the Court Notice of Electronic Filing (“NEF”), which was generated as a result

of electronic filing.

        This 28th day of December, 2018.

                                                        /s/ John J. Ossick, Jr.
                                                       Georgia Bar Number 555150
                                                       JOHN J. OSSICK, JR., P.C.
                                                       Post Office Box 1087
                                                       Kingsland, Georgia 31548
                                                       Telephone: 912-729-5864
                                                       Facsimile: 912-729-2230
                                                       E-mail: ossick@tds.net
